Van Brunt, P. J.
I concur in the opinion of Mr. Justice Barrett upon this appeal. It seems to me that the question as to the validity of the provisions of a will must be determined by the conditions existing at the death of the testator, and that nothing that an executor can do subsequent to such death can either validate or invalidate the devises contained in the will. If there is a direction contained in the will that the real estate shall be converted into personal property, the will is construed as though the conversion had taken place as of the time of the death of the testator. But, where the-power of sale is simply discretionary in the executors, no such rule applies, and the will must be construed as the estate existed at the time of the death of the testator. It certainly would be an anomalous condition of the law if *897an executor could, by changing, under a discretionary power of sale, real estate into money, defeat a devise contained in a will. It is the settled policy of the law to treat the property of a testator as being of the kind left by him until it reaches some person having an absolute power of disposition. Thus, where real estate in which infants have an interest is sold, the proceeds of the sale are treated as realty until the infant arrives at maturity, and thus has an absolute power of disposition. It is certainly not the rule that where a person dies leaving a will devising his personal property and real estate to his executors in trust, creating an intermediate estate, and .giving his executors a discretionary power of sale, and upon the termination of the intermediate estate bequeathing his personal property in one direction and devising his real estate in another, if the executors exercise the power of sale in respect to the real estate, the devisees of what at the death of the testator was real estate are thereby deprived of the provision made for them in the will. So in the case at bar, the devise having been valid as to the real estate at the death of the testator, the power of sale being merely discretionary, it was not possible for the executors, by the exercise of that power of sale, to defeat the intention of the testator, more particularly so as the proceeds of sale are expressly disposed of to the same beneficiaries as the real estate had been by the will. I think, therefore, that it is clear that the proceeds of real estate, under such circumstances, must for the purposes of distribution, and for the purpose of determining as to the validity of devises contained in the will, be treated as though the power of sale had never been exercised. If not, the executors, simply because the testator has given to them a discretionary power of sale, would be empowered to defeat absolutely devises which would otherwise have been valid. It seems to me that the mere statement of such a proposition indicates what the answer thereto must be. It is conceded substantially that, if the proceeds of sale of the lands in Illinois and Hew Jersey were reinvested in lands in said states, such proceeds retained the legal character of land, and this court should not interfere with the disposition thereof. This being the case, the result of holding that by a sale the executor could defeat the devise, and by reinvesting the proceeds of sale he could reinstate the devise, would give the executor power to play battledore and shuttlecock with the trusts provided for by the testator. Whether the beneficiaries should take or not would depend upon his whim, and not upon the provisions made by the testator in his will.